Citation Nr: 0210816	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  98-19 662A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include on the basis of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Emory Givens, Attorney at Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1958 to 
April 1981; he died in July 1997.  The appellant is the widow 
of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  Jurisdiction over the case was 
transferred to the RO in Cleveland, Ohio in August 1998.  
This case was remanded in October 1999 for further 
development.  In January 2001, the Board issued a decision 
denying the appellant's claim for service connection for the 
cause of the veteran's death.  The appellant appealed the 
January 2001 decision, and in an order dated in November 
2001, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals before 
March 1, 1999, hereinafter Court), granted a joint motion for 
remand and vacated the Board's January 2001 decision.  The 
case was thereafter returned to the Board.

The Board notes that the appellant, in March 1999, requested 
a video conference hearing before a member of the Board 
sitting in Washington, DC, but that she failed to report for 
such a hearing scheduled in May 1999.


REMAND

The appellant contends that service connection for the cause 
of the veteran's death by non-small cell lung cancer is 
warranted.  She primarily maintains that the veteran's lung 
cancer was caused by herbicides to which he was purportedly 
exposed while serving in Vietnam.  For the reasons expressed 
below, the Board is of the opinion that a remand of the case 
is warranted in light of the minimal amount of development 
undertaken by the RO.

The veteran's DD Form 214 reflects that he received the 
Republic of Vietnam Campaign Medal with one Oak Leaf Cluster 
and the Vietnam Service Medal with one Service Star.  It is 
nevertheless unclear whether the veteran ever served in 
Vietnam, since his service personnel and pay records, while 
documenting service in the Southeast Asian countries of 
Thailand and the Philippines, notably do not show any service 
in Vietnam.  Moreover, a copy of the eligibility criteria for 
the Vietnam Service Medal submitted by the appellant shows 
that service in Vietnam is not a prerequisite for the award 
of that medal; a serviceperson serving "at any time between 
July 4, 1965 and March 28, 1973, in Thailand ... and in direct 
support of operations in Vietnam" is also eligible for the 
award of that medal.  

When contacted by the RO with respect to the veteran's dates 
of service in Vietnam, if any, the National Personnel Records 
Center (NPRC), responded in April 1999 with a request that VA 
contact the Defense Finance and Accounting, Denver Center, 
and specified the dates April 24, 1968 to April 4, 1969.  The 
Board notes that the veteran's service personnel records show 
that he served in Thailand during the above period.  
Unfortunately, the RO did not attempt to obtain clarification 
from the NPRC as to whether that agency intended the above 
dates to represent the dates of the veteran's service in 
Vietnam, or whether the NPRC meant that the veteran's pay 
records for the above period, if obtained, would shed some 
light as to whether the veteran served in Vietnam.

The Board also notes that the November 2001 joint motion for 
remand suggested that the bases underlying the award of the 
veteran's Vietnam Service Medal and Vietnam Campaign Medal 
should be obtained from the service department.  The Board 
additionally points out that the eligibility criteria for the 
award of the Vietnam Campaign Medal, while not on file, is 
also of import in the instant case.

The record reflects that pertinent treatment records 
identified by the appellant have not been obtained.  While 
the appellant has advised that the veteran was treated at the 
Wright-Patterson Air Force Base in Ohio for several years 
preceding his death, the RO determined that those records 
were not germane to the instant claim.  The Board notes that 
the appellant has also identified the Mather Medical Center 
in Sacramento, California, the Kirtland Medical Center, and 
the Albuquerque, New Mexico VA medical facility as sources of 
relevant treatment records of the veteran.  The record 
additionally reveals that the RO has not attempted to obtain 
a medical opinion to determine whether the veteran's lung 
cancer was etiologically related to service, or whether the 
veteran's service-connected disabilities contributed 
substantially or materially to his death.  The Board 
recognizes that the RO has viewed the instant case as turning 
on the question of whether the veteran served in Vietnam at 
any point, which would allow for service connection for lung 
cancer on a presumptive basis.  See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e), 3.313 (2001).  Nevertheless, the Board points out 
that service connection for lung cancer may also available on 
a direct basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1131.  
Accordingly, the Board finds that the post-service medical 
records identified by the appellant are relevant to the 
instant appeal, and that a medical opinion addressing the 
etiology of the veteran's fatal lung cancer is required.  See 
generally, Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board also recognizes that the joint motion for remand 
concluded that the Board's explanation as to whether the 
notification and assistance provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)) had 
been satisfied was deficient.  The Board observes that the RO 
has not had the opportunity to consider the appellant's claim 
in light of the VCAA or the final regulations implementing 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

The Board lastly notes that the appellant's last name appears 
to have changed since the January 2001 Board decision.  On 
remand the RO should contact the appellant to determine 
whether she has remarried, as remarriage could affect her 
eligibility for VA benefits based on the death of the 
veteran.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, and the 
implementing regulations, is 
completed.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the 
appellant and request that she 
disclose whether she has remarried 
since the veteran's death, and, if 
so, request that she provide a copy 
of her marriage certificate.

3.  The RO should contact the 
appellant, through her 
representative, and request that she 
identify specific names, addresses, 
and approximate dates of treatment 
for all health care providers, 
private and VA, who treated the 
veteran since service.  When the 
requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all 

pertinent records, to specifically 
include from the Wright-Patterson 
Air Force Base, the Mather Medical 
Center, and the Kirtland Medical 
Center.  In any event, the RO should 
obtain treatment records of the 
veteran from the Albuquerque, New 
Mexico VA medical facility for 1981 
to 1997.

4.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the appellant, it 
should inform the appellant and her 
representative and request them to 
provide a copy of the outstanding 
medical records. 

5.  The RO should also contact the 
NPRC and request that agency to 
verify whether the veteran served in 
Vietnam at any point between 
January 9, 1962, and May 7, 1975.  
If the NPRC is unable to verify 
service by the veteran in Vietnam 
for the above period, the NPRC 
should so state.  Any other avenue 
suggested by the record for 
determining whether the veteran 
served, even temporarily, in Vietnam 
should be explored.

6.  The RO should contact the 
veteran's service department and 
request that department to provide 
the bases for the award of the 
veteran's Vietnam Service Medal with 
one Service Star 

and his Republic of Vietnam Campaign 
Medal with one Oak Leaf Cluster.  If 
the service department is unable to 
provide the bases for the assignment 
to the veteran of the above awards, 
the service department should so 
state.  The service department 
should also be requested to provide 
the eligibility criteria for the 
assignment of each award.

7.  Thereafter, the RO should 
arrange for a VA physician to review 
the medical records which are 
contained in the veteran's claims 
folder.  The examiner should be 
requested to provide an opinion, 
with reasons, as to whether it is at 
least as likely as not that the 
veteran's non-small cell lung cancer 
was etiologically related to his 
period of service or any disorder 
noted therein.  The reviewing 
physician should also provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
non-small cell lung cancer was 
caused or chronically worsened by 
the veteran's service-connected skin 
disability or pes planus, or whether 
the service-connected skin 
disability or pes planus otherwise 
contributed substantially or 
materially to the veteran's death.  
The opinion of the physician should 
be associated with the veteran's VA 
claims folder.  


8.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the Veterans 
Claims Assistance Act of 2000 and 
implementing regulations.  The RO 
should then re-adjudicate the issue 
of entitlement to service connection 
for the cause of the veteran's 
death, to include on the basis of 
exposure to herbicides.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the appellant and her 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

